Citation Nr: 1619490	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In June 2013, the Veteran testified at a Board hearing before a former Veterans Law Judge.  The Veteran was notified of his right to a new hearing before another Veterans Law Judge in May 2014 but did not respond within thirty days, thus waiving his right to a new hearing.  

This matter came before the Board in December 2013, at which time the Board remanded the matter to obtain VA medical records and a VA examination.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the December 2013 Board remand.  Specifically, an adequate examination was conducted in January 2014 and an adequate opinion was issued.  Additionally, the requisite records were obtained.  Thus, no further action is required to satisfy the December 2013 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds, however, that a remand remains necessary. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In November 2015, the Veteran filed a Supplemental Claim for Compensation, requesting an increased evaluation for his PTSD claim currently on appeal.  He reported that there are relevant treatment records at the VA treatment center in Stamford, Connecticut from August 2015.  These records are not associated with the claims file.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The Board thus finds that it cannot make a determination on the merits of this claim until all relevant VA treatment records are obtained. 

Although an examination was done in 2014, since it is necessary to remand this case to obtain the outstanding VA records identified by the Veteran, another examination should be done to ensure the evidentiary record is as complete as possible as to the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA medical records from Stamford for treatment from November 2013 to the present.  

2.  Provide the Veteran a VA psychiatric examination to assess the current severity.

3. Readjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






